

ENTRUSTMENT AGREEMENT


Party A: Beijing Deli Solar Technology Development Co., Ltd. (“Entrustor”);


Party B: Tianjin Wanshitong Business Management Consulting Co., Ltd
(“Entrustee”).


 
WHEREAS, Party A intends to acquire the state-owned equity interest in Tianjin
Huaneng Group Energy Equipment Co., Ltd. (hereinafter refer to as “Tianjin
Huaneng”) held by Tianjin Municipal Ji County State-owned Assets Administration
Commission (hereinafter refer to as the “SAAC”), and in order to facilitate the
transfer of the aforementioned equity interest, Party A desires to entrust Party
B to coordinate the equity acquisition;


THEREFORE, based on the principle of good faith bargaining, Party A and Party B,
via negotiations, hereby agree as follows:


Article 1: Entrusted Matters

 
1.
Assisting Party A to design, amend and complete the plan of acquisition;

 
2.
Assisting Party A to communicate, coordinate with all relevant governments of
Tianjin and Ji County , to facilitate the work of public relations;

 
3.
Assisting Party A to negotiate and mediate with People’s Government of Tianjin
Ji County and the SAAC in order to accelerate relevant process;

 
4.
According to Party A’s request, assisting Party A to complete other work during
the acquisition.



Article 2: Service Fee
In consideration of the entrustment provided in Article 1, Party B shall receive
RMB 5,860,000 as the service fee. Party A shall pay Party B in lump-sum within
ONE month after Tianjin Huaneng registers the change of equity interest with the
Bureau of Administration of Industry and Commerce.


Article 3: Liability for Breach of Contract
Upon the effectiveness of this Contract, both parties shall duly perform the
obligations agreed to herein. Any failure by either party to perform the
obligations stipulated in this Contract, in part or in whole, shall constitute a
breach of the Contract. The breaching party shall compensate the non-breaching
party for the losses incurred as a result of such breach.


Article 4: Dispute Resolution
In the event that no agreement is reached as to the settlement of any dispute
arising out of the execution of this Contract, both parties hereby agree to
submit the dispute to Beijing Arbitration Committee for arbitration.
 
Article 5: Effectiveness of the Contract
The originals of the Contract are in duplicate, and each party shall hold one.
The Agreement shall be effective after it is duly signed by both parties with
seals affixed and until the Party B’s completion of the entrustment.
 
1

--------------------------------------------------------------------------------


 
(Signature Page)




Party A: Beijing Deli Solar Technology Development Co., Ltd.
 

 
(Seal) affixed
 
Legal Representative (authorized representative): /s/ Deli Du                
(Signature)                
Deli Du                     


Date: 08/07/2007      


 


Party B: Party B: Tianjin Wanshitong Business Management Consulting Co., Ltd
 

 
(Seal) affixed
 
Legal Representative (authorized representative): /s/ Wantong Zheng   
(Signature)                 
Wantong Zheng        


Date: 08/07/2007       

   
 
2

--------------------------------------------------------------------------------

